EXHIBIT 21 COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of April 1, 2011 Name Jurisdiction of Organization CSC (Thailand) Ltd Thailand Alliance-One Services, Inc. Delaware Beijing CSA Computer Sciences Technology Company Limited P.R.C. CenTauri Solutions, LLC Delaware Century Capital Services Corporation Nevada Century Credit Corporation Nevada Century Leasing Corporation Nevada Century LLC Nevada Computer Sciences Canada Inc. Canada Computer Sciences Corporation CSCEcuador S.A. Ecuador Computer Sciences Corporation d.o.o Beograd Serbia Computer Sciences Corporation India Private Limited India Computer Sciences España, S.A. Spain Computer Sciences Parsons LLC (f/k/a DynPar L.L.C.) Oklahoma Computer Sciences Raytheon Florida Computer Sciences UK Limited United Kingdom Continental Grand, Limited Partnership Nevada Covansys (Asia Pacific) Pte Ltd. Private Limited Singapore Covansys Netherlands B.V. Netherlands Covansys S.L. Spain Covansys S.r.l. Italy Covansys Software Technology (Shanghai) Company Ltd. P.R.C. Covansys UK Limited United Kingdom CSA (PRC) Company Limited Hong Kong CSA MSC Sdn Bhd Malaysia CSC Airline Solutions A/S Denmark CSC Airline Solutions Denmark A/S Denmark CSC Airline Solutions Norway AS Norway CSC Airline Solutions Sweden AB Sweden CSC Applied Technologies LLC (f/k/a DynCorp Technical Services LLC) Delaware CSC Arabia Ltd. Saudi Arabia CSC Asia Holdings Pte Ltd. Singapore CSC Australia Pty. Limited Australia CSC Automated Pte.Ltd. Singapore CSC Bulgaria E.O.O.D. Bulgaria CSC Business Systems Limited United Kingdom CSC Commerce 2010 LLC Nevada CSC Computer Sciences (Portugal) Lda Portugal CSC Computer Sciences (South Africa)(Pty) Limited South Africa CSC Computer Sciences Argentina S.R.L. Argentina CSC Computer Sciences Australia Holdings Pty Limited Australia CSC Computer Sciences B.V. Netherlands CSC Computer Sciences Bahrain W.L.L. Bahrain CSC Computer Sciences Brasil S.A. Brazil CSC Computer Sciences Capital Limited United Kingdom CSC Computer Sciences Capital S.a.r.l. Luxembourg CSC Computer Sciences Colombia Ltda. Colombia CSC Computer Sciences Consulting Austria GmbH Austria CSC Computer Sciences Corporation (Costa Rica), S.A. Costa Rica CSC Computer Sciences Corporation Chile Limitada Chile CSC Computer Sciences do Brasil Ltda. Brazil CSC Computer Sciences Egypt Ltd Egypt CSC Computer Sciences Financing LLP United Kingdom CSC Computer Sciences Finland OY Finland CSC Computer Sciences Ghana Limited Ghana CSC Computer Sciences GmbH Germany CSC Computer Sciences Holdings One Limited United Kingdom CSC Computer Sciences Holdings S.a.r.l. Luxembourg CSC Computer Sciences Holdings Three Limited United Kingdom CSC Computer Sciences Holdings Two Limited United Kingdom CSC Computer Sciences Honduras, S.A. Honduras CSC Computer Sciences International Holding Ltd. United Kingdom CSC Computer Sciences International Inc. Nevada CSC Computer Sciences International S.a.r.l. Luxembourg CSC Computer Sciences Ireland Limited Ireland CSC Computer Sciences Italia S.p.A. Italy CSC Computer Sciences Limited United Kingdom CSC Computer Sciences Luxembourg SA Luxembourg Exhibit 21 - Page 1 Name Jurisdiction of Organization CSC Computer Sciences Nicaragua, Sociedad Anonima Nicaragua CSC Computer Sciences Peru S.R.L. Peru CSC Computer Sciences Polska Sp. zO.O Poland CSC Computer Sciences S.A. Luxembourg CSC Computer Sciences S.A.S. France CSC Computer Sciences s.r.o. Czech Republic CSC Computer Sciences spol. s.r.o. Slovakia CSC Computer Sciences UK Holdings Limited United Kingdom CSC Computer Sciences VOF/SNC (Corporation) Belgium CSC Computer Sciences, S. de R.L. de C.V. Mexico CSC Consular Services Inc. Nevada CSC Consulting Group A/S Denmark CSC Consulting, Inc. Massachusetts CSC Corporation Limited United Kingdom CSC Covansys Corporation Michigan CSC Credit Services, Inc. (TX) Texas CSC Cybertek Corporation (formerly Mynd Corporation f/k/a CYBERTEK Corporation) Texas CSC Datalab A/S Denmark CSC Denmark A/S Denmark CSC Deutschland Akademie GmbH Germany CSC Deutschland Services GmbH Germany CSC Deutschland Solutions GmbH Germany CSC Enformasyon Teknoloji Hizmetleri Limited Sirketi Turkey CSC Enterprises (Partnership) Delaware CSC Financial GmbH Germany CSC Financial Services Pty Limited South Africa CSC Financial Services S.A.S. France CSC Financial Services Software Solutions Austria GmbH Austria CSC Financial Solutions Ireland Limited Ireland CSC Financial Solutions Limited United Kingdom CSC FSG Limited United Kingdom CSC Hanford LLC Nevada CSC Hungary Information Technology Services Kft Hungary CSC Information Systems LLC Delaware CSC Information Technology (Tianjin) Co. Ltd. Company Limited P.R.C. CSC Information Technology Services Pte.Ltd. Singapore CSC International Systems Management Inc. (US) Nevada CSC Italia S.r.l. Italy CSC Japan, Ltd. Delaware CSC Korea YH Korea CSC Life Sciences Limited United Kingdom CSC Logic / MSA L.L.P. Texas CSC Logic, Inc. Texas CSC Malaysia Sdn Bhd Malaysia CSC Managed Holdings LLC Nevada CSC New Zealand Limited New Zealand CSC Norge AS Norway CSC Property UK Limited United Kingdom CSC Retail Services, LLC Nevada CSC Scandihealth A/S Denmark CSC Services Management Ireland Limited Ireland CSC Services No. 1 Limited United Kingdom CSC Services No. 2 Limited United Kingdom CSC Sverige AB Sweden CSC Switzerland GmbH Switzerland CSC Systems & Solutions LLC Delaware CSC Taiwan Limited Taiwan CSC Technologies Deutschland GmbH Germany CSC Technology Beijing Co., Ltd.Limited P.R.C. CSC Technology Hong Kong Ltd Limited Hong Kong CSC Technology Japan Co., Ltd Japan CSC Technology Singapore Pte.Ltd. Singapore CSC UKD 4 Limited United Kingdom CSC Vietnam Co., Ltd Vietnam CSCSpace Company LLC Virginia Datatrac Information Services, Inc. (Integrated Customer Solutions) Texas Dekru B.V. Netherlands DM Petroleum Operations Company (60% owned) Louisiana DynCorp Delaware DynKePRO, L.L.C. Delaware DynMeridian Corporation Virginia DynPort Vaccine Company LLC Virginia Eastview (China) Group Limited British V.I. EURL CSC Computer Sciences Corporation Algeria Algeria Exhibit 21 - Page 2 Name Jurisdiction of Organization Everlasting Properties Limited British V.I. Experteam S.A./N.V. Belgium First Consulting Group GmbH Germany First Consulting Group. Inc. Delaware Fortune InfoTech Ltd. India Image Solutions Europe GmbH Germany Image Solutions, Inc. New Jersey Innovative Banking Solutions AG Germany ISI (China) Co., Ltd. P.R.C. ISI (UK) Ltd. United Kingdom ITS Medical Systems LLC Virginia Log.Sec Corporation Virginia Mississippi Space Services Mississippi Mynd Corporation (f/k/a DI Asset Corporation) South Carolina Mynd International, Ltd. Delaware Mynd Partners f/k/a Legalgard Partners, L.P. Pennsylvania Mynd Partners, L.P. f/k/a Cybertek Solutions, LP Texas Paxus Australia Pty. Limited Australia PDA Software Services, Inc. Delaware PT CSC Indonesia Indonesia Space Coast Launch Services LLC Nevada Supreme Esteem Limited Hong Kong Technology Service Partners, Inc. Florida Test and Experimentation Services Company Texas The Eagle Alliance Maryland The LogSec Group JV (Partnership) Virginia Tianjin CSA Computer Sciences Technology Company Limited P.R.C. Tri-S Incorporated Virginia UAB CSC Baltic Lithuania Vulnerability Research Labs, LLC Delaware Welkin Associates, Ltd Virginia Exhibit 21 - Page 3
